             Case 1:20-cv-00234-N/A Document 2              Filed 09/17/20   Page 1 of 6



       xx




                  UNITED STATES COURT OF INTERNATIONAL TRADE



   BEFORE: THE HONORABLE (UNASSIGNED)

   AMERICAN KENDA RUBBER INDUSTRIAL
                                                                      COURT NO. 20-00234
   COMPANY and AMERICANA
   DEVELOPMENT, INC.,


                             PLAINTIFFS,

                               v.

   UNITED STATES; THE OFFICE OF THE U.S.
   TRADE REPRESENTATIVE, ROBERT E.
   LIGHTHIZER, U.S. TRADE
   REPRESENTATIVE; U.S. CUSTOMS &
   BORDER PROTECTION, MARK A. MORGAN,
   U.S. CUSTOMS & BORDER PROTECTION
   ACTING COMMISSIONER.

                             DEFENDANTS



                                                 COMPLAINT


       Plaintiffs, American Kenda Rubber Industrial Company and Americana Development, Inc., by and

through its undersigned attorney, allege the following as their Complaint:


       1.      This action contests Defendants imposition of duties on Plaintiffs’ imported merchandise

under List 3 of Defendants’ Trade Act of 1974 Section 301 action concerning China’s Acts, Policies, and

Practices Related to Technology Transfer, Intellectual Property, and Innovation (83 Fed. Reg. 47,974

(September 21, 2018)), and under List 4 of Defendant’s 301 action concerning China’s Acts, Policies, and
              Case 1:20-cv-00234-N/A Document 2              Filed 09/17/20       Page 2 of 6



Practices Related to Technology Transfer, Intellectual Property, and Innovation, (84 Fed. Reg 43,304

(August 20, 2019)).

       2.      The Court has jurisdiction over this action pursuant to 28 U.S.C. 1581(i)(1)(B) and (D),

and this action is timely filed pursuant to CIT Rule 6(a)(1) and 28 U.S.C. 2636(i) within two years after

the cause of action first accrued on September 21, 2018 for List 3 and on August 20, 2019 for List 4.

       3.      American Kenda Rubber Industrial Company has paid and continues to pay List 3 duties

on its imported merchandise, and Americana Development, Inc. has paid and continues to pay List 3 and

4 duties on its imported merchandise. (EXHIBIT 1).

       4.      Plaintiffs in this action have paid and continue to pay the duties that are being contested by

this action, and have standing.

       5.      Defendants in this action imposed, administer, enforce, and collect the contested duties.

Defendants that are individuals are being sued in their official capacity only.

       6.      On August 24, 2017, the USTR initiated an investigation into China’s acts, policies, and

practices related to technology transfer, intellectual property, and innovation. 82 Fed. Reg. 40,213.

       7.      On March 22, 2018, the USTR published the findings of its investigation. Findings of the

Investigation into China’s Acts, Policies, and Practices Related To Technology Transfer, Intellectual

Property, and Innovation under Section 301 of the Trade Act of 1974, March 22, 2018, Office of the U.S.

Trade Representative.

       8.      On November 20, 2018, the USTR published an update to its March 22, 2018 report.

Update Concerning China’s Acts, Policies and Practices Related to Technology Transfer, Intellectual

Property, and Innovation, November 20, 2018, Office of the U.S. Trade Representative.

       9.      On April 6, 2018, the USTR published notice of its determination in its investigation. 83

Fed. Reg. 14906.



                                                     2
              Case 1:20-cv-00234-N/A Document 2              Filed 09/17/20     Page 3 of 6



       10.     On September 21, 2018, the USTR published notice of the final List 3 products subject to

additional duty. 83 Fed. Reg. 47,974.

       11.     On August 20, 2019, the USTR published notice of the final List 4 products subject to

additional duty. 84 Fed. Reg. 43,304.

       12.     The imposition of additional duties on the List 3 and 4 products is a violation of the

requirement in 19 U.S.C. 2414(a)(2)(B) that such action must be taken within 12 months after the initiation

of the investigation.

       13.     The imposition of additional duties on the List 3 and 4 products is a violation of the

requirement in 19 U.S.C. 2411(a)(3), 2411(b) and 2417(a)(1) that such action must be based upon a finding

of, and equivalent in value to, an increased burden on U.S. commerce caused by China’s acts, policies,

and practices related to technology transfer, intellectual property, and innovation.

       14.     For purposes of the Administrative Procedure Act, the imposition of additional duties on

the List 3 and 4 products is arbitrary, capricious, an abuse of discretion, not in accordance with law, in

excess of statutory authority and limitations, short of statutory right, and without observance of procedure

by law, because Defendants exceeded the statutory authority granted to them and did not follow

procedures mandated by statute; and is unsupported by substantial evidence because Defendants failed to

offer substantial evidence of an increased burden caused by China’s acts, policies and practices that were

the subject of the investigation, and failed to offer substantial evidence that the additional duties are

devised so as to affect goods or services of the foreign country in an amount that is equivalent in value to

that increased burden.




                                                     3
              Case 1:20-cv-00234-N/A Document 2               Filed 09/17/20     Page 4 of 6




                                            Request for Relief



       WHEREFORE, Plaintiffs request this Honorable Court to enter judgment in their favor, ordering

Defendants to refund all Section 301 List 3 and 4 duties that Plaintiffs have paid with interest, and ordering

Defendants to cease assessing Section 301 List 3 and 4 duties on merchandise imported by Plaintiffs, and

to grant such additional relief as the Court may deem just and proper.




                                                       Respectfully submitted,

                                                       /s/ Myron Paul Barlow
                                                       Myron Paul Barlow, Esq.
                                                       Barlow & Company, LLC
                                                       550-M Ritchie Highway #114
                                                       Severna Park, MD 21146
                                                       Tel: (410) 315-9681
                                                       mb@barlowpllc.com

Dated: September 17, 2020




                                                      4
Case 1:20-cv-00234-N/A Document 2   Filed 09/17/20   Page 5 of 6
          Case 1:20-cv-00234-N/A Document 2            Filed 09/17/20    Page 6 of 6



                                   CERTIFICATE OF SERVICE



       Pursuant to U.S. Court of International Trade Rule 4(b) and (h), I hereby certify that on

September 17, 2020, copies of Plaintiffs Summons and Complaint were served on the following

parties by certified mail, return receipt requested.




Attorney-In-Charge                                        Attorney-In-Charge
International Trade Field Office                          Commercial Litigation Branch
Commercial Litigation Branch                              U.S. Department of Justice
U.S. Department of Justice                                1100 L Street, NW
26 Federal Plaza                                          Washington, DC 20530
New York, New York 10278

General Counsel Joseph L. Barloon                         Chief Counsel Scott K. Falk
Office of the General Counsel                             Office of Chief Counsel
Office of the U.S. Trade Representative                   U.S. Customs & Border Protection
600 17th Street, NW                                       1300 Pennsylvania Avenue, NW
Washington, DC 20006                                      Washington, D.C.20229



                                                                  /s/ Myron Paul Barlow
                                                                  Myron Paul Barlow
